—In an action to recover damages for breach of contract, fraud, conversion, and negligence, the defendant appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated April 30, 1992, which denied its motion to compel arbitration.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the parties are directed to proceed to arbitration.
The parties entered into a contract which contained an arbitration clause. After the defendant gave notice of its intent to terminate the contract and seek arbitration, the plaintiffs commenced this action, seeking damages for breach of contract, fraud, conversion, and negligence. The record, which the parties stipulate is complete, is bare of pleadings or motion papers demonstrating that the plaintiffs sought rescission. Under these circumstances, the Supreme Court should have directed the parties to proceed to arbitration (see, Matter of Bichler v 100 Lexington Ave. Corp., 4 AD2d 949). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.